UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4159


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HECTOR MANUEL CASTANEDA GASTELO, a/k/a Frankie, a/k/a Felix,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:13-cr-00264-FDW-1)


Submitted:   January 29, 2015             Decided:   February 24, 2016


Before KING, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William D. Auman, AUMAN LAW OFFICES, Asheville, North Carolina,
for Appellant.   Jill Westmoreland Rose, United States Attorney,
Anthony J. Enright, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hector     Manuel       Castaneda    Gastelo      appeals    his       240-month

sentence after pleading guilty to conspiracy to distribute and

possess with the intent to distribute heroin, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2012).                      Gastelo argues

that his trial counsel rendered ineffective assistance and that

prosecutorial       misconduct      occurred.         We    decline      to    consider

Gastelo’s ineffective assistance claim on direct appeal because

the    record     does     not     conclusively      establish      his       counsel’s

ineffectiveness.          See United States v. Baptiste, 596 F.3d 214,

216    n.1   (4th       Cir.    2010).      We    also     reject   his       claim    of

prosecutorial misconduct because the Government’s statement that

it would seek to enforce a provision of the plea agreement if

Gastelo sought to withdraw his guilty plea — a statement made in

response     to    an    inquiry    from    the    district      court    —    was    not

improper.       See United States v. Kennedy, 372 F.3d 686, 696 (4th

Cir. 2004) (stating standard).

       Accordingly, we affirm the judgment of the district court.

We    dispense    with     oral    argument      because   the    facts       and   legal

contentions       are    adequately      presented    in   the    materials         before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED



                                           2